 

EXHIBIT 10.36

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of February 10, 2017, by and among The PrivateBank and Trust Company
(“Lender”), BROADWIND ENERGY, INC., a Delaware corporation (“Parent”), BRAD
FOOTE GEAR WORKS, INC., an Illinois corporation (“Brad Foote”), BROADWIND
TOWERS, INC., a Wisconsin corporation (“Towers”), and BROADWIND SERVICES, LLC, a
Delaware limited liability company (“Services,” and collectively with Parent,
Brad Foote and Towers, “Borrowers,” and each, a “Borrower”).

WITNESSETH:

WHEREAS, Lender and Borrowers have previously entered into that certain Loan and
Security Agreement, dated October 26, 2016 (as amended, restated, modified or
supplemented from time to time, the “Loan Agreement”); and

WHEREAS, the parties desire to amend the terms of the Loan Agreement as provided
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and in consideration of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereby covenant and agree as
follows:

1.Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

2.Amendment to Loan Agreement. 

(a)The definition of “Bank Products” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following

“Bank Products shall mean any service provided to, facility extended to, or
transaction entered into with, any Loan Party by Lender or its Affiliates,
including, without limitation, (a) deposit accounts, (b) cash management
services, including, without limitation, controlled disbursement, lockbox,
electronic funds transfers (including, without limitation, book transfers,
fedwire transfers, ACH transfers), online reporting and other services relating
to accounts maintained with Lender or its Affiliates, (c) debit cards and credit
cards (including commercial credit cards issued to Borrowers by Lender or its
Affiliates constituting an aggregate credit card exposure of up to $250,000) and
(d) Hedging Agreements.  Borrowers’ obligation to repay any amounts outstanding
under such commercial credit cards shall be deemed Obligations hereunder.”

(b)Clauses (x) and (xiv) of the definition of “Eligible Account” in Section 1.1
of the Loan Agreement are hereby deleted in their entirety and replaced with the
following, respectively:

“(x)  the Account Debtor is located within the United States of America or
Canada, provided, however, that Accounts with GE Energy Switzerland GmbH or GE
Energy Products France SNC shall be eligible up to a cap of $3,000,000, but only
if such Accounts otherwise meet the Eligible Accounts requirements;”

“(xiv) it is not an Account which, with respect to Account Debtors other than
Siemens Energy, Inc. and its Affiliates, when added to such Account Debtor’s
other indebtedness to such Borrower, exceeds 20% of all Accounts of such
Borrower or a credit limit determined by Lender in its sole discretion
determined in good faith for such Account Debtor (except that Accounts excluded
from Eligible Accounts solely by reason of this clause (xiv) shall be Eligible
Accounts to the extent of such credit limit), provided that Lender shall give
such Borrower written notice of any such credit limit; and”





--------------------------------------------------------------------------------

 



(c)The definition of “Red Wolf” is hereby added in Section 1.1. of the Loan
Agreement as follows:

“Red Wolf” shall mean Red Wolf Company, LLC, a North Carolina limited liability
company.

(d)The definition of “Revolving Loan Availability” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“Revolving Loan Availability shall mean an amount up to the sum of the following
sublimits:

(i) 85% of the face amount (less maximum discounts, credits and allowances which
may be taken by or granted to Account Debtors in connection therewith in the
ordinary course of Borrowers’ business) of Borrowers’ Eligible Accounts; plus

(ii) the lesser of (a) 50% of the lower of cost or market value of Borrowers’
Eligible Inventory, (b) 85% of the appraised net orderly liquidation value (as
determined by an appraiser acceptable to Lender) of Borrowers’ Eligible
Inventory, and (c) $10,000,000 (or $12,500,000 if the Accordion is exercised in
full); plus

(iii) the lesser of (a) the sum of (I) 50% of the appraised net orderly
liquidation value (as determined by an appraiser acceptable to Lender) of
Borrowers’ Eligible M&E, plus (II) 50% of the fair market value (as determined
by an appraiser acceptable to Lender) of the Mortgaged Property, and (b) an
amount equal to $10,000,000, reduced by $119,047.62 per month commencing on the
one-year anniversary of the Closing Date and continuing each month thereafter;
minus

(iv) $165,000 until such time as Lender receives an executed landlord access
agreement, in form and substance reasonably acceptable to Lender, for the leased
premises located at 300 Wall Street, Abilene, Texas 79603; minus

(v) such reserves as Lender elects, in its Permitted Discretion, determined in
good faith, to establish from time to time, including, without limitation,
reserves with respect to Bank Products Obligations and Hedging Obligations.”

(e)Section 9.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“9.1. Loan Reports.

Borrowers shall deliver to Lender an executed loan report and certificate in
Lender’s then current form (i) if Revolving Loan Availability is less than
$5,000,000, at least once each week, and (ii) if Revolving Loan Availability is
greater than $5,000,000, at least once each month by the 20th Business Day of
such month, in each case which shall be accompanied by copies of each Borrower’s
sales journal, cash receipts journal and credit memo journal for the relevant
period.  Such report shall reflect the activity of each Borrower with respect to
Accounts for the immediately preceding week or month, as applicable, and shall
be in a form and with such specificity as is reasonably satisfactory to Lender
and shall contain such additional information concerning Accounts and Inventory
as may be requested by Lender including, without limitation, calculations of the
Revolving Loan Availability and, if specifically requested by Lender, copies of
all invoices prepared in connection with such Accounts.”

3.Consent to Acquisition.  Lender hereby consents to and approves the
transaction pursuant to which Parent acquired all of the membership interests of
Red Wolf Company, LLC, a North Carolina limited liability company (“Red Wolf”),
as contemplated by that certain Membership Interest Purchase Agreement, by and
among Parent and certain other persons, dated February 1, 2017 (the “Red Wolf
Acquisition”).





--------------------------------------------------------------------------------

 



4.Joinder of Additional Borrower.  As a condition to Lender’s execution of this
Amendment, Red Wolf shall execute and deliver to Lender that certain Joinder to
Loan and Security Agreement, dated the date of closing of the Red Wolf
Acquisition, in favor of Lender (the “Red Wolf Joinder”).  Upon Red Wolf’s
execution of the Red Wolf Joinder, Red Wolf shall be deemed a “Borrower” for the
purposes of the Loan Agreement.  As a result of the Red Wolf Acquisition, the
Schedules to the Loan Agreement are amended and restated as set forth on the
Schedules attached to this Amendment.

5.Red Wolf Inventory Appraisal.  Until the Lender has received an appraisal of
the Red Wolf Inventory acceptable to Lender, for the purposes of calculating the
Inventory sublimit in subsection (b) of the definition of Revolving Loan
Availability in Section 1.1 any Red Wolf Inventory that is Eligible Inventory
will only be valued at the lower of cost or market value (and not the appraised
net orderly liquidation).

6.Representations and Warranties.  Borrowers represent and warrant as follows:
(a) the execution and delivery of and the performance under this Amendment is
within Borrowers’ power and authority, has been duly authorized by all requisite
action and is not in contravention of any law, any other agreement made by
Borrowers or by which Borrowers’ assets are bound, except for conflicts with
agreements, contracts or other documents which would not reasonably be expected
to have a Material Adverse Effect; (b) this Amendment (and the Loan Agreement in
its entirety) constitute the legal, valid and binding obligations of Borrowers
and are enforceable against Borrowers in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies; (c) the representations and warranties of Borrowers set
forth in the Loan Documents are true and correct as of the date hereof (except
for representations and warranties that expressly relate to an earlier date
which are true and correct as of such earlier date); (d) there exists no Event
of Default, and no event has occurred and is continuing which, with the lapse of
time or the giving of notice, or both, would constitute an Event of Default; and
(e) Borrowers have no defenses to the enforcement of the Loan Agreement or the
other Loan Documents.

7.Reaffirmation.  Except as expressly modified or amended by this Amendment,
Borrowers reaffirm and reconfirm each and all of the warranties,
representations, covenants and agreements of Borrowers under all Loan Documents
to which Borrowers are party.

8.Release by Borrowers.  Borrowers hereby release Lender from any and all causes
of action or claims, whether known or unknown, which Borrowers may have as of
the date hereof for any asserted loss or damages to Borrowers claimed to be
caused by, or arising from, any act or omission to act on the part of Lender,
its shareholders, directors, officers, employees agents or representatives with
respect to the Loan Documents.

9.References.  All references to the Loan Agreement in any future correspondence
or notice shall be deemed to refer to the Loan Agreement as modified by this
Amendment.

10.Ratification.  Subject to the exceptions stated in paragraph 5 herein, except
as expressly modified or amended by this Amendment, all of the terms, covenants
and conditions of the Loan Agreement are hereby ratified and confirmed. 

11.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to principles
of conflicts of laws. 

12.Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.  Delivery of this
Amendment by facsimile, pdf, or .tif signature by any party shall represent a
valid and binding execution and delivery of this Amendment by such party.

13.JURISDICTION; VENUE.  THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL ACTIONS
OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED
TO THIS AMENDMENT, SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN
CHICAGO, ILLINOIS.  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION
OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED THEREIN AND WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO TRANSFER THE VENUE OF ANY SUCH LITIGATION.





--------------------------------------------------------------------------------

 



14.WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[Remainder of page intentionally left blank.]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

BORROWERS:LENDER:

BROADWIND ENERGY, INC. THE PRIVATEBANK AND TRUST COMPANY

By: /s/ David W. Fell     By: /s/ Tom Hunt

Name: David W. Fell     Name: Tom Hunt

Title: SecretaryTitle: Managing Director



BRAD FOOTE GEAR WORKS, INC.

By: /s/ David W. Fell 

Name: David W. Fell

Title: Secretary

 

BROADWIND TOWERS, INC.

By: /s/ David W. Fell

Name: David W. Fell

Title: Secretary

 

BROADWIND SERVICES, LLC

By: /s/ David W. Fell

Name: David W. Fell

Title: Secretary

 



 

 



--------------------------------------------------------------------------------